DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface relief on the inner surface of the first portion of the translucent layer [claim 1, lines 8-9] must be shown or the feature canceled from the claim.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 7, 8 and 11-17, applicant recites a “translucent elastomeric layer” [claim 1, line 2] and then proceeds to call the same element a “translucent layer” in claim 1, lines 3, 4, 8, 11, 12 and 13; claim 7, claim 8, claim 11; claim 12; claim 13 (two occurrences), claim 14; claim 15; claim 16 and claim 17 (two occurrences).  Applicant should amend the claims so consistent names for the elements are used throughout the claims.  
With respect to claim 1, 
1)  The use of the alternative “and/or” [line 9] as this alternative makes the claims indefinite because the “and/or” is used to connected elements which are not obvious variants and thus, it is unclear what elements are required to be in the claim; and   
2)  The use of “in particular” is unclear as it is unclear what weight is to be given the limitation after the phrase “in particular”.
With respect to claim 2, 
1)  The phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention; and 
2)  It is unclear what the value of a is suppose to be since it was previously defined in claim 1, line 33 as “a=0.50.”
Claim 3 is unclear and indefinite as depending from unclear and indefinite claims.
With respect to claim 4, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
With respect to claim 5, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
With respect to claim 6, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
With respect to claim 7, the phrases "preferably", “more preferably” and “most preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
With respect to claim 8, the phrases "preferably", “more preferably” and “most preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
With respect to claim 9, the phrases "preferably" (three occurrences) renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
Claims 10-13 are unclear and indefinite as depending from unclear and indefinite claims.
With respect to claim 14, the use of “in particular” is unclear as it is unclear what weight is to be given the limitation after the phrase “in particular”.
With respect to claim 15, the use of “in particular” and “more particularly” is unclear as it is unclear what weight is to be given the limitation after the phrase “in particular”/ “more particularly”.
With respect to claim 16, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
Claim 17 is unclear and indefinite as depending from unclear and indefinite claims.


Allowable Subject Matter
As best understood, claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are examples of illuminated vehicle trim:  
Preisler et al. (2015/0307033); Salter (2010/0214798); Misaras (2004/0017687); and Salter (9,738,219).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875